UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
CLIFFORD EARL DAVIS, CIVIL DOCKET NO. 1:19-CV-1513-P
Petitioner
VERSUS JUDGE DRELL
WARDEN, MAGISTRATE JUDGE PEREZ-MONTES
Respondent
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein (Doc. 5), and after an independent review of the record,
including the objections filed by Petitioner, having determined that the findings and
recommendation are correct under the applicable law;

IT IS ORDERED that the Petition (Doc. 1) is hereby DISMISSED for lack of
jurisdiction, WITH PREJUDICE as to the jurisdictional issue, and WITHOUT
PREJUDICE as to the merits of Petitioner’s claim.

. ong
THUS DONE AND SIGNED, at Alexandria, Louisiana, on this.27 ) day of
feb pote , 2020.

SSS DS

DEE D. DRELL er,
UNITED STATES DISTRICT JUDGE

 
